DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Regarding claim 2, in line 3, there should be a comma in “800000.”
Regarding claim 4, this claim is dependent on claim 2 and contains all the limitations thereof.  This claim is objected to because of the objection on the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 2009/0197995) in view of Keung et al. (US 2013/0087263).
Regarding claim 1, Tracey et al. teaches a pneumatic tire (¶196-197) comprising an innerliner (¶195) comprising a rubber composition comprising 100 parts by weight of a brominated butyl rubber, 60 parts by weight of N660 carbon black, 11 parts by weight of resin (Struktol 40MS and SP-1068, Table 3), and 1 part by weight of zinc oxide (Kadox 911) (Table 4, Compounds 1-6; Table 3).  Carbon black N660 has a nitrogen adsorption specific surface area of 35 m2/g (see, ¶74 in US 2014/0116594 to Miyazaki).  
Tracey et al. does not teach that the pneumatic tire has a tie rubber layer.  However, Keung et al. teaches in pneumatic tires, it is common to add a buffer layer between the carcass layer and the innerliner layer and that this layer is known as the tie layer (a tie rubber) (¶3).  Tracey et al. and Keung et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions useful as parts of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a tie rubber layer, as taught by Keung et al., to the tire, as taught by Tracey et al., and would have been motivated to do so in order to prevent tire cord strike-through (¶3).
Tracey et al. does not teach that the rubber composition has a dynamic storage modulus at -45° C of not greater than 600 Mpa.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is 
Regarding claim 2, Tracey et al. and Keung et al. teach the pneumatic tire of claim 1 as set forth above.  Tracey et al. does not teach that the number of cycles to fracture in a constant strain fatigue test of the rubber composition for an innerliner at a strain ratio of 120% and a frequency of 6.67 Hz is not less than 800,000.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance in the instant specification of how to obtain this property other than by forming the claimed rubber composition.  Therefore, the claimed effects and physical properties, i.e. the number of cycles to fracture in a constant strain fatigue test of the rubber composition for an innerliner at a strain ratio of 120% and a frequency of 6.67 Hz is not less than 800,000, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claims 3 and 4, Tracey et al. and Keung et al. teach the pneumatic tire of claim 1 as set forth above.  Tracey et al. teaches that the innerliners produced from the rubber composition have a Shore A T/HSIL of 1.15 to 1.58 (calculated by Examiner), which are greater than 1.1.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767